 
 
I 
111th CONGRESS 1st Session 
H. R. 1623 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Smith of New Jersey (for himself, Mr. Payne, Mr. Fortenberry, Mr. Boozman, Mr. Wilson of South Carolina, Mr. Burton of Indiana, Ms. Granger, Ms. Ros-Lehtinen, Mr. Manzullo, Mr. Bilirakis, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To protect children from sexual exploitation by mandating reporting requirements for convicted sex traffickers and other sex offenders against minors intending to engage in international travel, providing advance notice of intended travel by high risk sex offenders outside the United States to the government of the country of destination, preventing entry into the United States by any foreign sex offender against a minor, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the International Megan’s Law of 2009. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Findings and declaration of purposes. 
Sec. 3. Definitions. 
Sec. 4. Sex offender travel reporting requirement. 
Sec. 5. Foreign registration requirement for sex offenders. 
Sec. 6. High risk sex offender assessment. 
Sec. 7. International Sex Offender Travel Center. 
Sec. 8. Authority to restrict passports. 
Sec. 9. Reporting violation procedure. 
Sec. 10. Immunity for good faith conduct. 
Sec. 11. Immigration law reform to prevent admission of sex offenders against minors to the United States. 
Sec. 12. Sense of Congress provisions. 
Sec. 13. Annual report on status of severe forms of trafficking in persons and implementation assessment. 
Sec. 14. Assistance to foreign countries to meet minimum standards for the elimination of trafficking. 
Sec. 15. International sex offender travel study. 
Sec. 16. Congressional reports. 
Sec. 17. Authorization of appropriations.  
2.Findings and declaration of purposes 
(a)FindingsCongress finds the following: 
(1)Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in 1994, in the State of New Jersey by a violent predator living across the street from her home. Unbeknownst to Megan Kanka and her family, he had been convicted previously of a sex offense against a child. 
(2)In 1996, Congress adopted Megan’s Law (Public Law 104–145) as a means to encourage States to protect children by identifying the whereabouts of sex offenders and providing the means to monitor their activities. 
(3)The sexual exploitation of minors is a global phenomenon. The International Labour Organization estimates that 1.8 million children worldwide are exploited each year through prostitution and pornography. 
(4)According to ECPAT International, all children are adversely affected by being commercially sexually exploited. Commercial sexual exploitation can result in serious, lifelong, even life-threatening consequences for the physical, psychological, spiritual, emotional and social development and well-being of a child. 
(5)ECPAT International reports that children who are commercially sexually exploited are at great risk of contracting HIV or AIDS and are unlikely to receive adequate medical care. Children are also at great risk of physical violence—those who make an attempt to escape or counter their abuse may be severely injured or killed. The psychological effects of child sexual exploitation and threats usually plague the victims for the rest of their lives. 
(6)ECPAT International further reports that children who have been exploited typically report feelings of shame, guilt, and low self-esteem. Some children do not believe they are worthy of rescue; some suffer from stigmatization or the knowledge that they were betrayed by someone whom they had trusted; others suffer from nightmares, sleeplessness, hopelessness, and depression—reactions similar to those exhibited in victims of torture. To cope, some children attempt suicide or turn to substance abuse. Many find it difficult to reintegrate successfully into society once they become adults. 
(7)According to ECPAT International, child sex tourism is a specific form of child prostitution and is a developing phenomenon. Child sex tourism is defined as the commercial sexual exploitation of children by people who travel from one place to another and there engage in sexual acts with minors. This type of exploitation can occur anywhere in the world and no country or tourism destination is immune. 
(8)According to research conducted by The Protection Project of The Johns Hopkins University Paul H. Nitze School of Advanced International Studies, sex tourists from the United States who target children form a significant percentage of child sex tourists in some of the most significant countries of destination for child sex tourism. 
(9)According to the National Center for Missing and Exploited Children, most victims of sex offenders are children and youth, and sex offenders have a high risk of reoffending. 
(10)Media reports indicate that known sex offenders who have committed crimes against children are traveling internationally, and that the criminal background of such individuals may not be known to local law enforcement prior to their arrival. A report in January 2006 cited Interpol Vietnam as stating that German police had sent a list of 21 German child molesters who may have entered or may have been planning to enter Vietnam. In January 2008, a defense contractor listed on the United States National Sex Offender Registry was arrested in Iraq, who had in his possession a camera containing multiple images of indecent photos of Iraqi children. In April 2008, a United States registered sex offender received a prison sentence for engaging in illicit sexual activity with a 15-year old United States citizen girl in Ciudad Juarez, Chihuahua, Mexico in exchange for money and crack cocaine. In May 2008, a South Korean newspaper reported that the United States Immigration and Customs Enforcement Attaché in Seoul provided South Korean authorities with a list of five United States sex offenders who had previously visited Korea. 
(11)Sex offenders are also attempting to enter the United States. In April 2008, a lifetime registered sex offender from the United Kingdom attempted to enter the United States with the intention of living with a woman who he had met on the Internet and her young daughters. He was refused entry based on information about his sex offender status that had been provided to United States immigration officials from Interpol London. 
(12)Child sex tourists may travel overseas to commit sexual offenses against minors for the following reasons: perceived anonymity; law enforcement in certain countries is perceived as scarce, corrupt, or unsophisticated; perceived immunity from retaliation because the child sex tourist is a United States citizen; the child sex tourist has the financial ability to impress and influence the local population; the child sex tourist can disappear after a brief stay; the child sex tourist can target children meeting their desired preference; and, there is no need to expend time and effort grooming the victim. 
(13)Individuals who have sexually exploited children and who have been arrested in and deported from a foreign country have used long-term passports to evade return to their country of citizenship where they faced possible charges and instead have moved to a third country where they have continued to exploit and abuse children. 
(14)The United States is obligated under Article 10 of the Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography to, among other things, take all necessary steps to strengthen international cooperation by multilateral, regional, and bilateral arrangements for the prevention and detection of those responsible for acts involving the sale of children, child prostitution, child pornography, and child sex tourism. The United States also is required to promote international cooperation and coordination between authorities of other States Parties to the Convention, national and international nongovernmental organizations and international organizations to achieve these objectives. 
(15)Article 10 of the Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography further mandates that the United States and other States Parties in a position to do so provide financial, technical, or other assistance through existing multilateral, regional, bilateral, or other programs. 
(16)In order to protect children, it is essential that United States law enforcement be able to identify child sex offenders in the United States who are traveling abroad and child sex offenders from other countries entering the United States. Such identification requires cooperative efforts between the United States and foreign governments. In exchange for providing notice of sex offenders traveling to the United States, foreign authorities will expect United States authorities to provide reciprocal notice of sex offenders traveling to their countries. 
(17)International law enforcement entities, including Interpol and the United States Immigration and Customs Enforcement agency, currently are sharing information about sex offenders traveling internationally on an ad hoc basis, and the technology to detect and notify foreign governments about travel by sex offenders against minors is available, but a legal structure and additional resources are needed to systematize and coordinate these detection and notice efforts. 
(18)Officials from the United Kingdom, Australia, Spain, and other countries have expressed interest in working with the United States Government for increased international cooperation to protect children from sexual exploitation, and are calling for formal arrangements to ensure that the risk posed by traveling sex offenders is combated most effectively. 
(b)Declaration of purposesThe purpose of this Act and the amendments made by this Act is to protect children from sexual exploitation by preventing or monitoring the international travel of sex traffickers and other sex offenders who pose a risk of committing a sexual offense against a minor while traveling by— 
(1)establishing a system in the United States to identify sex offenders who pose a high risk of reoffending against children and who intend to travel outside the United States for the purpose of notifying the appropriate officials in destination countries of the criminal background and intent to travel by such individuals; 
(2)strongly encouraging and assisting foreign governments to establish a sex offender travel notification system and to inform United States authorities when a sex offender intends to travel or has departed on travel to the United States; 
(3)providing the Secretary of State with the discretion to temporarily rescind the passport or passport card of an individual who has been arrested for, is under investigation for, or has been charged with a sex offense against a minor, revoke the passport or passport card of an individual who has been sentenced overseas for a sex offense against a minor, or limit the period of validity of a passport or passport card issued to a high risk sex offender against a minor; 
(4)preventing admission of foreign sex offenders against minors to the United States; 
(5)including information in the annual report to Congress required by section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) regarding efforts of foreign governments to establish systems to identify and provide notice of international travel by sex offenders against minors to destination countries and to respond in a timely manner to the receipt of such notices; and 
(6)providing assistance to foreign countries under the Foreign Assistance Act of 1961 to meet the requirements described in paragraph (5). 
3.DefinitionsIn this Act: 
(1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate. 
(2)High risk sex offenderThe term high risk sex offender means a sex offender as defined under paragraph (5) who is determined pursuant to section 6 to pose a high risk of harm to children in a country to which he or she intends to travel. 
(3)MinorThe term “minor” means an individual who has not attained the age of 18 years. 
(4)Passport cardThe term passport card means a document issued by the Department of State pursuant to section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note). 
(5)Sex offenderThe term “sex offender” means an individual who is required by State law to register on a sex offender registry for having been convicted of a sex offense as defined in this Act. 
(6)Sex Offense 
(A)In generalThe term sex offense means a criminal offense, including a Federal offense, against a minor that involves any of the following: 
(i)Solicitation to engage in sexual conduct. 
(ii)Use in a sexual performance. 
(iii)Solicitation to practice prostitution (whether for financial or other forms of remuneration). 
(iv)Video voyeurism as described in section 1801 of title 18, United States Code. 
(v)Possession, production, or distribution of child pornography. 
(vi)Criminal sexual conduct involving a minor, or the use of the Internet to facilitate or attempt such conduct. 
(vii)Sex trafficking of children as described in section 1591 of title 18, United States Code. 
(viii)Transporting a minor in interstate or foreign commerce, or in any commonwealth, territory, or possession of the United States, with intent that the individual engage in prostitution, or in any sexual activity for which any person can be charged with a criminal offense. 
(ix)Any other conduct that by its nature is a sex offense against a minor. 
(B)ExceptionsThe term sex offense shall not include: 
(i)A foreign conviction if it was not obtained with sufficient safeguards for fundamental fairness and due process for the accused under guidelines or regulations established under section 112 of the Sex Offender Registration and Notification Act (title I of Public Law 109–248; 42 U.S.C. 16911). 
(ii)An offense involving consensual sexual conduct if the victim was at least 13 years old and the offender was not more than 4 years older than the victim. 
(7)ResidesThe term resides means, with respect to an individual, the location of the individual’s home or other place where the individual habitually lives. 
(8)StateThe term State includes any entity within the United States that by its law requires sex offenders to register in a sex offender registry. 
4.Sex offender travel reporting requirement 
(a)Duty To report 
(1)In generalA sex offender shall notify an appropriate jurisdiction or jurisdictions of his or her intention to travel, in conformity with the rules issued under subsection (b), not later than 21 days before departure from or arrival in the United States. A jurisdiction so notified shall promptly inform the United States Immigration and Customs Enforcement Special Agent in Charge (hereinafter in this Act referred to as the ICE SAC), any successor to the functions of that official. 
(2)Effective dateThe duty to report required under paragraph (1) shall take effect on the date that is 90 days after the date of the enactment of this Act. 
(b)Rules for reportingNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Attorney General shall make rules to carry out subsection (a) in light of the purposes of this Act. Such rules— 
(1)shall establish procedures for reporting under subsection (a); 
(2)shall set forth the information required to be reported, including— 
(A)name(s); 
(B)date of birth; 
(C)social security number; 
(D)passport or passport card number and date and place of issuance; 
(E)basis of criminal conviction; 
(F)travel itinerary and purpose of the trip; 
(G)travel companions; and 
(H)contact information prior to departure and during travel; 
(3)may provide for appropriate alternative reporting in situations, such as personal or humanitarian emergencies or legitimate business exigencies, where the requirement of subsection (a) is impracticable or inappropriate; and 
(4)shall provide appropriate transitional provisions in order to make the phase-in of the requirements of this Act practicable. 
(c)Criminal penalty for failure To register or report 
(1)New offenseSection 2250 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)Whoever knowingly fails to register with United States officials in a foreign country or to report his or her travel to or from a foreign country as required by the International Megan’s Law of 2009 shall be fined under this title or imprisoned not more than 10 years, or both. . 
(2)Amendment to heading of sectionThe heading for section 2250 of title 18, United States Code, is amended by inserting or report international travel after register. 
(3)Conforming amendment to affirmative defenseSection 2250(b) of title 18, United States Code, is amended by inserting or (d) after (a). 
(4)Conforming amendment to Federal penalties for violent crimesSection 2250(c) of title 18, United States Code, is amended by inserting or (d) after (a) each place it appears. 
(5)Clerical amendmentThe item relating to section 2250 in the table of sections at the beginning of chapter 109B of title 18, United States Code, is amended by inserting or report international travel after register. 
(d)Duty To notify sex offenders of reporting and international registration requirementWhen an official is required under State law to notify a sex offender (as defined in section (3)(5)) of a duty to register as a sex offender under the law of that State, the official shall also, at the same time— 
(1)notify that offender of that offender’s duties to report international travel under this section and to register under section 5, and the procedure for fulfilling those duties; and 
(2)require the offender to read and sign a form stating that those duties to report and register, and the procedure for fulfilling them, have been explained and that the offender understands those duties and that procedure. 
5.Foreign registration requirement for sex offenders 
(a)In generalNot later than one year after the date of the enactment of this Act, a United States diplomatic or consular mission in each foreign country shall establish and maintain a countrywide sex offender registry for sex offenders (as defined in section (3)(5)) from the United States who temporarily or permanently reside in such country. Such registry shall include the information specified in subsection (d). 
(b)International registry requirement for sex offenders 
(1)In generalA sex offender who is a United States citizen or an alien lawfully admitted for permanent residence in the United States— 
(A)who resides in a foreign country for more than 21 consecutive days, or 
(B)who resides in a foreign country for more than 30 days within a 6-month period, shall register, and keep such registration current, at the United States diplomatic or consular mission in such country until such time as the sex offender departs such country or until such time has elapsed as the sex offender would have otherwise been required to register in the State of conviction for such sex offense, whichever is sooner.
(2)Keeping the registration currentSubject to the duration requirement under paragraph (1), not later than five business days after each change of name, residence, or employment or student status, or any change in any of the other information specified in subsection (d)(1), a sex offender residing in a foreign country shall notify a United States diplomatic or consular mission in such country for the purpose of providing information relating to such change for inclusion in the sex offender registry maintained by such mission under subsection (a). 
(3)Registration and notification procedureNot later than 270 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Attorney General, shall issue regulations for the establishment and maintenance of the registries described in subsection (a), including the manner for registering and changing information as specified in paragraphs (1) and (2). 
(c)Criminal penalties for nonregistrationA sex offender who fails to register under subsection (b) shall be punished in accordance with subsection (d) of section 2250 of title 18, United States Code, as added by paragraph (1) of section 4(c) of this Act. 
(d)Information required in registration 
(1)Provided by the sex offenderA sex offender described in subsection (b) shall provide the following information: 
(A)Name (including any alias used by the sex offender). 
(B)Passport or passport card, and visa type and number, if applicable. 
(C)Social Security number of the sex offender. 
(D)Address of each residence at which the sex offender resides or will reside in that country and the address of any residence maintained in the United States. 
(E)Purpose for the sex offender’s residence in the country. 
(F)Name and address of any place where the sex offender is an employee or will be an employee. 
(G)Name and address of any place where the sex offender is a student or will be a student. 
(H)State in which the sex offender was convicted and the State or States in which the sex offender was most recently legally required to register. 
(I)The license plate number and a description of any vehicle owned or operated by the sex offender. 
(J)The date or approximate date when the sex offender plans to leave the country. 
(K)Any other information required by the Secretary of State. 
(2)Provided by the diplomatic or consular missionThe United States diplomatic or consular mission at which a sex offender registers shall collect and ensure that the following information is included in the registry maintained by such mission: 
(A)A physical description of the sex offender. 
(B)The criminal history of the sex offender, including— 
(i)the text of the provision of law defining the criminal offense for which the sex offender is registered, as obtained from the International Sex Offender Travel Center (established pursuant to section 7); 
(ii)the date of all arrests and convictions; 
(iii)the status of parole, probation, or supervised release; 
(iv)registration status; and 
(v)the existence of any outstanding arrest warrants for the sex offender. 
(C)The time period for which the sex offender is required to register pursuant to the law of the State of conviction. 
(D)A current photograph of the sex offender obtained from the most current State sex offender registration with respect to that individual. 
(E)Any other information required by the Secretary of State. 
(e)Periodic in person verificationNot less often than every six months, a sex offender who is registered under subsection (b) shall appear in person at the United States diplomatic or consular mission where the sex offender is registered to allow such mission to take a current photograph of the sex offender and to verify the information in the registry maintained by such mission under subsection (a). 
(f)Transmission of registry information to the National Sex Offender RegistryFor the purpose of keeping domestic law enforcement informed as to the status of a sex offender required to register under this section, when a United States diplomatic or consular mission receives information about a sex offender for the sex offender registry maintained by such mission under section (a), such mission shall immediately transmit such information to the Attorney General who shall include that information in the National Sex Offender Registry, established under section 119 of the Sex Offender Registration and Notification Act (Public Law 109–248), or other appropriate databases. 
(g)Actions To be taken if a sex offender fails To complyWhen a United States diplomatic or consular mission has reason to believe that a sex offender has failed to comply with the requirements of this section, such mission shall notify the International Sex Offender Travel Center and revise the sex offender registry maintained by such mission under subsection (a) to reflect the nature of such failure. 
(h)Federal assistance regarding violations of registration requirementsThe first sentence of subsection (a) of section 142 of the Sex Offender Registration and Notification Act (Public Law 109–248; 42 U.S.C. 16941) is amended by inserting before the period at the end the following: , including under the International Megan’s Law of 2009. 
6.High risk sex offender assessment 
(a)Sex offender risk assessment guidelinesNot later than 90 days after the date of the enactment of this Act, the Commissioner of United States Immigration and Customs Enforcement shall issue directives to the ICE SAC for the assessment of sex offenders— 
(1)who report international travel pursuant to section 4(a), or 
(2)whose travel is reported pursuant to subsection (b), for purposes of determining whether such sex offenders are high risk sex offenders.
(b)Law enforcement notificationFederal, State, or local law enforcement entities or officials who have reasonable grounds to believe that a sex offender is traveling outside the United States and poses a danger to minor children may notify the ICE SAC and provide as much information as practicable in accordance with section 4(b)(2). 
(c)Information sharing and actionUpon receipt of the information pursuant to section 4(a) or subsection (b) of this section about a sex offender who intends to travel outside the United States, the ICE SAC shall assess the information in accordance with the risk assessment guidelines issued under subsection (a) of this section. If the ICE SAC determines that the sex offender is a high risk sex offender, the ICE SAC shall— 
(1)forward to the International Sex Offender Travel Center information and analysis concerning such determination; and 
(2)forward to the Secretary of State the information referred to in paragraph (1), together with an advisory regarding whether or not the period of validity of the passport or passport card of the high risk sex offender should be limited to one year or such period of time as the Secretary of State shall determine appropriate. 
(d)ReportUpon the issuance of the risk assessment guidelines under subsection (a), the Commissioner shall submit to the appropriate congressional committees a report on such guidelines. The Commissioner may submit such report in sensitive form if the Commissioner determines that such would further the purposes of this Act. 
7.International Sex Offender Travel Center 
(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the President shall establish the International Sex Offender Travel Center (hereinafter in this section referred to as the Center) to carry out the activities specified in subsection (d). 
(b)ParticipantsThe Center shall include representatives from the following departments and agencies: 
(1)The Department of State, including the Office to Monitor and Combat Trafficking in Persons, the Bureau of Consular Affairs, the Bureau of International Narcotics and Law Enforcement Affairs, and the Bureau of Diplomatic Security. 
(2)The Department of Homeland Security, including United States Immigration and Customs Enforcement and United States Customs and Border Protection. 
(3)The Department of Justice, including the Federal Bureau of Investigation, the Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering and Tracking, the Criminal Division Child Exploitation and Obscenity Section, and the United States Marshals Service. 
(4)INTERPOL—United States National Central Bureau. 
(5)The Coast Guard. 
(6)Such other officials as may be determined by the President. 
(c)LeadershipThe Center shall be headed by the Assistant Secretary of Homeland Security for United States Immigration and Customs Enforcement. 
(d)ActivitiesThe Center shall carry out the following activities: 
(1)Receive high risk sex offender determinations made by the ICE SAC pursuant to section 6. 
(2)Transmit notice of impending or current international travel of high risk sex offenders to the country or countries of destination of such sex offenders as follows: 
(A)The notice may be transmitted through such means as determined appropriate by the Center, including through an attaché of United States Immigration and Customs Enforcement, Interpol, or such other appropriate means as determined by the Center. 
(B)If the Center determines that transmission of the notice could potentially pose a risk to the life or well-being of the high risk sex offender, the Center shall make every reasonable effort to issue a warning to the high risk sex offender of such risk prior to the transmission of such notice to the country or countries and may use its discretion not to transmit such notice. 
(3)Provide a means of alerting Center personnel regarding those sex offenders who have not reported travel as required by section 4 by integrating available, relevant data on an ongoing basis into an existing centralized database that will identify sex offenders who are initiating travel, currently traveling, or have traveled outside the United States. 
(4)Respond to requests for information by a United States diplomatic or consular mission at which a sex offender is registering in accordance with section 5, and obtain and transmit the information required by such mission pursuant to subsection (d)(2) of such section. 
(e)ConsultationsThe Center shall engage in ongoing consultations with— 
(1)the National Center for Missing and Exploited Children (NCMEC), End Child Prostitution, Child Pornography, and Trafficking of Children for Sexual Purposes (ECPAT–USA, Inc.), World Vision, and other nongovernmental organizations that have experience and expertise in identifying and preventing child sex tourism and rescuing and rehabilitating minor victims of international sexual exploitation; 
(2)the governments of countries interested in cooperating in the creation of an international sex offender travel notification system or that are primary destination or source countries for international sex tourism; and 
(3)Internet service providers regarding available and potential technology to facilitate the implementation of an international sex offender travel notification system, both in the United States and in other countries. 
(f)Technical assistanceThe Secretary of State may provide technical assistance to foreign authorities in order to enable such authorities to participate more effectively in the notification program system established under this section. 
8.Authority to restrict passportsThe Secretary of State is authorized to— 
(1)rescind the passport or passport card of an individual awaiting trial for an offense against a minor which, if the individual is convicted, would render the individual a sex offender, until such time as the individual is either so convicted or acquitted; 
(2)rescind the passport or passport card of an individual or the travel permit of an individual who is a lawful permanent resident who has been convicted by a court of competent jurisdiction in a foreign country of a sex offense (as defined in paragraph 5 of section 3 of the Sex Offender Registration and Notification Act (title I of Public Law 109–248; 42 U.S.C. 16911)) until such time as the individual returns to the United States and is determined eligible for the reissuance of such passport, passport card, or travel permit, as the case may be; and 
(3)limit to one year or such period of time as the Secretary of State shall determine appropriate the period of validity of a passport or passport card issued to a high risk sex offender. 
9.Reporting violation procedureNot later than the date of the initial integration of available, relevant data into the existing centralized database required under section 7(d)(3), the Secretary of State, the Secretary of Homeland Security, and the Attorney General shall promulgate rules to establish the procedure to be followed when such database identifies an individual seeking to travel or returning from travel outside the United States as a sex offender who failed to report prior to such travel as required under section 4. 
10.Immunity for good faith conductThe Federal Government, jurisdictions, political subdivisions of jurisdictions, and their agencies, officers, employees, and agents shall be immune from liability for good faith conduct under this Act. 
11.Immigration law reform to prevent admission of sex offenders against minors to the United StatesSection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C.1182(a)(2)) is amended by adding at the end the following: 
 
(J)Sex offendersAny alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of, a sex offense (as defined in section 3 of the International Megan’s Law of 2009) is inadmissible. . 
12.Sense of Congress provisions 
(a)Bilateral agreementsIt is the sense of Congress that the President should enter into memorandums of understanding or other bilateral agreements with foreign governments to further the purposes of this Act, including by— 
(1)establishing systems to receive and transmit notices as required by section 4; 
(2)requiring Internet service providers and other private companies located in foreign countries to report evidence of child exploitation; and 
(3)establishing mechanisms for private companies and nongovernmental organizations to report on a voluntary basis suspected child pornography or exploitation to foreign governments, the nearest United States embassy in cases in which a possible United States citizen may be involved, or other appropriate entities. 
(b)Minimum age of consentIt is the sense of Congress that the President should strongly encourage those foreign countries that have an age of consent to sexual activity below the age of 18 to raise the age of consent to the age of 18 in order to better protect children and young adolescents from domestic and international sexual exploitation. 
(c)Notification to the United States of sex offenses committed abroadIt is the sense of Congress that the President should formally request foreign governments to notify the United States when a United State citizen has been arrested, convicted, sentenced, or completed a prison sentence for a sex offense against a minor in the foreign country. 
13.Annual report on status of severe forms of trafficking in persons and implementation assessment 
(a)In generalSection 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) is amended— 
(1)in subparagraph (E), by striking and at the end; 
(2)by redesignating subparagraph (F) as subparagraph (G); and 
(3)by inserting after subparagraph (E) the following: 
 
(F)
(i)within each country narrative, a statement as to whether the country has established or is making substantial progress in establishing a system— 
(I)to identify sex offenders (who have committed a sex offense as defined in section 3 of the International Megan’s Law of 2009) traveling to the United States or any other country; 
(II)to notify the United States or the other country, to the extent practicable, of— 
(aa)the identity of the individual, 
(bb)the nature of the sex offense for which the individual was convicted, and 
(cc)the anticipated manner, date, and time of the individual’s arrival in the United States or the other country, prior to the individual’s travel; and
(III)to respond in an appropriate and timely manner to notices received from other countries of sex offenders traveling from those countries to the country concerned; and 
(ii)an overall assessment as to the progress made and difficulties that exist in establishing a system pursuant to clause (i) on a global scale, and the extent of inter-country cooperation with respect to sex offender travel notifications; and . 
(b)Assessment requiredNot later than two years after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees an assessment based on the information provided pursuant to subparagraph (F) of section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) (as added by subsection (a) of this section), as to how an amendment to section 108(a) of such Act (22 U.S.C. 7106(a)) to include the establishment of a system described in subparagraph (F) of section 110(b)(1) of such Act (as added by subsection (a) of this section) would facilitate and contribute to advancing the establishment of such a system on a global scale. 
(c)Appropriate congressional committees definedFor purposes of subsection (b), the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
14.Assistance to foreign countries to meet minimum standards for the elimination of trafficking 
(a)In generalThe President is strongly encouraged to exercise the authorities of section 134 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152d) to provide assistance to foreign countries directly, or through nongovernmental and multilateral organizations, for programs, projects, and activities, including training of law enforcement entities and officials, designed to establish systems to identify sex offenders and provide and receive notification of child sex offender international travel. 
(b)DefinitionIn this section, the term sex offender means an individual who has been convicted of a sex offense as defined in section 3. 
15.International sex offender travel study 
(a)Study requiredThe Secretary of State, the Attorney General, and the Comptroller General of the United States shall jointly undertake a study of— 
(1)whether, and if so how many, United States citizens who are arrested overseas for a sexual offense against an adult have been previously arrested for or convicted of a sex offense in the United States; 
(2)the number of minors who are exploited by sex tourists globally on an annual basis, and the country of origin of such tourists; 
(3)the number of United States citizens and permanent residents who sexually exploit minors outside the United States; and 
(4)the number of victims per United States citizen and permanent resident who sexually exploit minors outside the United States. 
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of State, the Attorney General, and the Comptroller General of the United States shall jointly submit to the appropriate congressional committees a report that contains the results of the study required under subsection (a). 
16.Congressional reports 
(a)Initial report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report on the implementation of this Act, including— 
(A)the procedures established for implementing section 6; 
(B)how the International Sex Offender Travel Center has been established under section 7, including the role and responsibilities of the respective departments and agencies that are participating in the Center, and how those roles are being coordinated to accomplish the purposes of this Act and the amendments made by this Act; 
(C)the implementation of the integrated database as required under section 7(d)(3), including which Federal department or agency is responsible for each task of submitting, updating, deconflicting, and removing the respective data; 
(D)the consultations that are being conducted pursuant to section 7(e), and a summary of the discussions that have taken place in the course of those consultations; 
(E)what, if any, assistance has been provided pursuant to section 7(f) and section 12; and 
(F)the reporting violation procedure established pursuant to section 9. 
(2)FormThe report required under paragraph (1) may be transmitted in classified form if such classification would further the purposes of this Act or the amendments made by this Act. 
(b)Annual reportNot later than one year after the date of the enactment of this Act, and every year for 4 years thereafter, the President shall transmit to the appropriate congressional committees a report on the implementation of this Act and the amendments made by this Act, including— 
(1)the number of United States sex offenders who report travel to or from a foreign country pursuant to section 4(a); 
(2)the number of United States sex offenders charged, prosecuted, and convicted for failing to report travel to or from a foreign country pursuant to section 4(a); 
(3)the number of positive identifications of individuals falsely identified as sex offenders through the database implemented pursuant to section 7(d)(3), and how each case was handled or corrected; 
(4)what actions have been taken, if any, by foreign countries and territories of destination following notification pursuant to section 7(d)(2); 
(5)the number of United States citizens or permanent residents arrested overseas for sex offenses, and in each instance— 
(A)the country of arrest; 
(B)any prior criminal conviction or reported criminal behavior in the United States; 
(C)whether the individual was required to and did report pursuant to section 4; and 
(D)if the individual reported travel pursuant to section 4, whether the individual was deemed not to be a high risk sex offender by the ICE SAC; and 
(6)recommendations as to how the United States can more fully participate in international law enforcement cooperative efforts to combat child sex exploitation. 
17.Authorization of appropriationsTo carry out this Act and the amendments made by this Act, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2009 through 2013. 
 
